TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-05-00065-CV



                              Josephine Douglas-Peters, Appellant

                                                  v.

                                James Nathaniel Peters, Appellee




 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 395TH JUDICIAL DISTRICT
      NO. 01-1528-F395, HONORABLE MICHAEL JERGINS, JUDGE PRESIDING



                               DISSENTING OPINION


               While I agree with the majority’s disposition of Douglas’s other issues and Peters’s

request for damages under Rule 45, I disagree with its disposition of Douglas’s second issue and,

accordingly, respectfully dissent from the majority’s judgment of reversal. Given the absence of a

reporter’s record, the state of the clerk’s record, and the presumptions that operate in support of the

district court’s judgment in such circumstances, I would affirm.




                                               __________________________________________

                                               Bob Pemberton, Justice

Before Chief Justice Law, Justices B. A. Smith and Pemberton

Filed: March 2, 2006